DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Line 12 of the claim recites in part “said isotropic illuminating device” but this limitation lacks proper antecedent basis. The examiner notes that the other instances of “isotropic illuminating device” have been canceled throughout the rest of the claim and Applicant’s arguments filed 5 January 2022, fifth paragraph, indicate that “Applicant amends claim 15 to replace the term “an isotropic illuminating device” with the term “forward biased light emitter””. Accordingly, the examiner interprets the instance of “isotropic illuminating device” in line 15 to be a mere oversight that was intended to be replaced with “forward biased light emitter”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 1-20 in the reply filed 5 January 2022 are acknowledged and accordingly the rejections thereto for the reasons outlined in the office action mailed 6 October 2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks, last 3 paragraphs in page 9 through first 3 paragraphs, page 11, filed 5 January 2022, with respect to claims 1-6 have been fully considered and are persuasive. Additionally, Applicant’s further arguments from the last 4 paragraphs in page 11 continuing through the second paragraph in page 12 have also been considered and are persuasive. Accordingly, the rejections of claims 1-14 have been withdrawn.
In particular, Applicant’s arguments regarding the improvement of Applicant’s invention utilizing incoherent light when Kwon discloses a laser module has been considered and is persuasive because amended claim 1 specifically requires an incoherent light emission device and accordingly a laser, such as that utilized in Kwon, cannot be applied as proper prior art to meet the limitations of amended claim 1. Therefore, the arguments pertaining to Applicant’s  claim 7, which also requires the same limitation of an incoherent light emission device, have also been considered to be persuasive for similar reasons.

Applicant’s further arguments regarding the double patenting rejection of claims 15-20 have been fully considered, but are moot in view of the new grounds of rejection as indicated below. In particular, although the previous grounds of nonstatutory double patenting rejection as applied to claims 15-20 in the office action mailed 6 October 2021 have been withdrawn in light of Applicant’s filing of the terminal disclaimer filed 5 January 2022, a new ground of statutory double patenting is presented herein for the reasons indicated below.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 15-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-15 of prior U.S. Patent No. 10,732,019 B2 (hereafter, “the 019 patent”). This is a statutory double patenting rejection.
In particular, the subject matter of the instant application is considered to be identical for the reasons noted in the included table below. Differences between the instant application (claims indicated in the left column) and the 019 patent (claims indicated in the right column are indicated by bold and underlined statements and an explanation of how the claim scopes are considered to be identical is also included.

Claims of the instant application
Claims of the 019 patent
Claim 15: 

In a fluid level verification apparatus for a fluid retaining reservoir, the apparatus and reservoir comprising: (the claims are considered identical in scope because the claim in the instant application is broader than that recited in the 019 patent for lacking the additionally highlighted limitation to the right)

a reservoir tank, said reservoir tank having a wall separating opposed first and second ends;

at least one opening in a first end of said reservoir tank;

said at least one opening able to receive an apparatus having:

an at least one end member; (the claims are considered identical in scope)

a forward biased light emitter disposed within at least one of said at least one end member that illuminates said reservoir tank;
(the examiner interprets a ‘forward biased light emitter’ as being synonymous with a ‘light emitting diode’ because, to the examiner’s knowledge, the only exemplary illumination device that is voltage biased in a forward manner is a light emitting diode, in contrast to, e.g. a photodiode device, which is reverse biased - accordingly, because a ‘forward biased light emitter’ may only being interpreted as being read upon by a light emitting diode, and especially in accordance with Applicant’s as-filed specification, such as page 7, lines 16-17 which refers to “a LED lamp 46”, the claim scopes are considered to be synonymous)

a sensor, integrated with at least one of said at least one end member, to detect a presence of a foreign body; and (the claim scopes are considered to be identical)

said sensor in communication with said forward biased light emitter in order to activate said isotropic illuminating device upon detection of said foreign body (the claim scopes are considered to be identical in light of the interpretation of a ‘forward biased light emitter’ being construed as reciting as the same in scope as a ‘light emitting diode’ - furthermore, in light of the claim objection above, the last recitation of “isotropic illuminating device” in line 12 of the claim is interpreted as being an oversight in light of Applicant’s amendment in the reply filed 5 January 2022 which canceled the other recitations of “isotropic illuminating device” and replaced the other instances 





:

In a fluid level verification apparatus for a fluid retaining reservoir capable of being activated by a foreign body, the apparatus and reservoir comprising:





a reservoir tank, said reservoir tank having a wall separating opposed first and second ends;

at least one opening in a first end of said reservoir tank;

said at least one opening able to receive an apparatus having:

an at least one, preferably one, end member;


a light emitting diode disposed within said at least one, preferably one, end member that illuminates said reservoir tank;
















a sensor to detect the presence of a foreign body; said sensor mechanically integrated with said at least one, preferably one, end member;

a power source integrated internally within said at least one, preferably one, end members; and
said sensor in communication with said light emitting diode in order to activate said light emitting diode upon detection of the presence of said foreign body

The apparatus of claim 15, wherein said sensor is a motion sensor (the claim scopes are considered identical). 
Claim 13:
The apparatus of claim 12 wherein the sensor is a motion sensor.
Claim 17:
The apparatus in claim 15, wherein an electronics assembly is electronically in communication with at least one of said sensor and said forward biased light emitter (because the recited forward biased light emitter is considered synonymous with a light emitting diode for the reasons noted 

The apparatus of claim 12 wherein an electronics subassembly electronically is in communication with said power source, said sensor, and said light emitting diode.
Claim 18:
The apparatus of claim 17, wherein said electronics assembly is electronically in communication with a power source.
Claim 12: (although not repeated herein, the subject matter of claim 12 is noted to include the limitation of a power source and accordingly when viewed in combination with the subject matter of claim 14 that discloses a power source being in communication an electronics subassembly, the claim scopes are considered to be identical).
Claim 19:
The apparatus of claim 18, wherein said power source is a battery integrated within at least one of said at least one end member (the claim scopes are considered to be identical).
Claim 15:
The apparatus of claim 12 wherein said power source comprises a battery.
Claim 20:
The apparatus of claim 15, wherein said first end comprising a top of said reservoir tank.
Claim 12:
(while not repeated in its entirety herein, the claim recites “a reservoir tank, said reservoir tank having a wall separating opposed first and second ends” and “at least one opening 


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a fluid level verification apparatus for a fluid container comprising an improvement comprising an incoherent light emission device, when considered in combination with the other limitations as recited in claim 1.
In particular, although it is known from the prior art to utilize a light source to illuminate a container with a sensor that detects a presence of a foreign body (see Kwon, fig. 2 regarding the light source 130 that illuminates container 160 and has a sensor 143 that detects a foreign body such as disclosed in ¶ 44), there is no disclosure within Kwon nor would it be obvious to modify Kwon in light of the other cited prior art of record to arrive at a fluid level verification apparatus that utilizes an incoherent light emission source such as required by claim 1 in Applicant’s claimed invention.

claims 2-14: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856